UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 33-42498 QUADRANT 4 SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Florida 65-0254624 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2850 Golf Road, Suite 405, Rolling Meadows, IL 60008 (Address of principal executive offices) (847) 871-9450 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Donotcheckifa smallerreportingcompany) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 126.2 of the Exchange Act).YesoNox The number of shares of common stock outstanding as of November 9, 2012 was 51,740,448. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements QUADRANT 4 SYSTEMS CORPORATION Consolidated Balance Sheet For the period ending September 30, 2012 September 30, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivables (net of allowance for doubtful accounts of $ 568,287 and $498,535 for September 30, 2012 and December 31, 2011 respectively) Other current assets Total current assets Property and equipment - net Other assets Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Note payable - Revolver Current maturities - long term debts, less debt discount - Notes payable - other - Total current liabilities Long term debt less current maturities Derivative liability Total liabilities Stockholders' Equity Preferred stock - $0.001 par value; authorized:10,000,000,000 shares: issued and outstanding: none - - Common stock - $0.001 par value; authorized:5,000,000,000 shares: issued and outstanding 51,740,448 and 51,740,448 at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated Deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the consolidated financial statements 3 Table of Contents QUADRANT 4 SYSTEMS CORPORATION Consolidated Statements of Operations Three months ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenue Gross Margin General and administrative expenses ) Amortization expense ) Interest expense ) Derivative gain - - Net loss before Income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per common share- basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares - basic and diluted See notes to the consolidated financial statements 4 Table of Contents QUADRANT 4 SYSTEMS CORPORATION Consolidated Statement of Cash Flows for the period ending September 30, 2012 For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Derivative gain ) - Amortization and depreciation Doubtful accounts Changes in assets and liabilities Accounts receivable ) Other current assets ) ) Other assets ) ) Accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Purchase of fixed assets - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from sales of common stock - Proceeds from notes payable - other (Decrease) increase in note payable - factor ) (Decrease) increasein due to seller - ) Payments of long-term debt ) ) Payments of notes payable ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash ) Cash - Beginning of period Cash - End of period $ $ Supplemental disclosure of noncash information Cash paid for: Interest $ $ Income taxes $
